UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6532


DAVID ANDRES ORTIZ MOLINA,

                Petitioner - Appellant,

          v.

CECELIA REYNOLDS, Warden, Lee Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      R. Bryan Harwell, District
Judge. (2:15-cv-01263-RBH)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant. William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David     Andres        Ortiz    Molina         seeks       to    appeal       the    district

court’s    order      accepting         the       recommendation              of    the    magistrate

judge     and    denying        relief        on       his    28        U.S.C.      § 2254        (2012)

petition.       The order is not appealable unless a circuit justice

or    judge     issues     a    certificate            of    appealability.                28    U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent      “a       substantial          showing         of        the    denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                            When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating              that    reasonable            jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                      Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El         v.    Cockrell,            537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Molina has not made the requisite showing.                                Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss          the    appeal.              We     dispense         with     oral

argument because the facts and legal contentions are adequately

                                                   2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3